FILED
                           NOT FOR PUBLICATION                             NOV 21 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50086

              Plaintiff - Appellee,              D.C. No. 2:12-cr-00020-SJO

  v.
                                                 MEMORANDUM*
FREDY OSWALDO GAMEZ REYES,
a.k.a. Luis Enrique Aguirre, a.k.a. Douglas
Omar Castillo, a.k.a. Chapo, a.k.a. Freddy
Oswaldo Gamez, a.k.a. Freddy Oswaldo
Gamez-Reyes, a.k.a. Carlos Lopez, a.k.a.
Carlos Ramirez,

              Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Central District of California
                     S. James Otero, District Judge, Presiding

                        Argued and Submitted June 3, 2014
                              Pasadena, California

Before:       REINHARDT, FISHER, and MURGUIA, Circuit Judges.

       Fredy Oswaldo Gamez Reyes appeals from the district court’s judgment and

challenges the 96-month sentence imposed following his guilty-plea conviction for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
harboring and concealing illegal aliens for financial gain, in violation of 8 U.S.C.

§§ 1324(a)(1)(A)(iii) and (a)(1)(B)(i). We have jurisdiction under 28 U.S.C.

§ 1291 and 18 U.S.C. § 3742(a), and we affirm.1

      Gamez Reyes contends that the district court erred when it applied a

two-level aggravating role enhancement under U.S.S.G. § 3B1.1(c). We review

for clear error the district court’s factual findings. See United States v. Rivera, 527
F.3d 891, 908 (9th Cir. 2008). The record reflects that Gamez Reyes supervised

the guards located at the stash houses where smuggled aliens were held until they

paid their fee. Accordingly, because Gamez Reyes “exercised some control over

others involved in the commission of the offense,” the court did not clearly err in

applying the enhancement. See United States v. Whitney, 673 F.3d 965, 975 (9th

Cir. 2012) (citation and internal quotation marks omitted). We reject Gamez

Reyes’s contention that the district court legally erred by failing to explicitly

compare Gamez Reyes’s conduct with others in the alien smuggling operation. See

id. (“It is not necessary that the district court make specific findings of fact to



      1
             In an opinion filed concurrently with this memorandum disposition
we address Gamez Reyes’s claims that the district court erred by imposing a two-
level enhancement for smuggling, transporting, or harboring an unaccompanied
minor, see U.S.S.G. § 2L1.1(b)(4), and a two-level enhancement for involuntarily
detaining an alien through coercion or threat or in connection with a demand for
payment, see U.S.S.G. § 2L1.1(b)(8)(A).

                                            2                                         13-50086
justify the imposition of the role enhancement.”). Further, contrary to Gamez

Reyes’s contention, the district court properly relied on Gamez Reyes’s admission

that he had the ability to remove one of the aliens from the stash house to a hotel

when it determined that Gamez Reyes had a managerial or supervisory role in the

offense. See United States v. Vanderwerfhorst, 576 F.3d 929, 935–36 (9th Cir.

2009) (to succeed on a due process claim, defendant must establish that the

challenged information is false or unreliable and that it demonstrably was the basis

for the sentence).

      Gamez Reyes next contends that the sentence is substantively unreasonable

because the district court placed too much weight on unreliable evidence that he

allegedly sexually assaulted two of the smuggled aliens. The district court did not

abuse its discretion in imposing Gamez Reyes’s sentence. See Gall v. United

States, 552 U.S. 38, 51 (2007). The sentence is substantively reasonable in light of

the 18 U.S.C. § 3553(a) sentencing factors and the totality of the circumstances,

including the nature of the offense, Gamez Reyes’s personal characteristics, and

the need to protect the public. See id. The district court properly considered each

of the section 3553(a) sentencing factors, and was within its discretion to consider

Gamez Reyes’s admission that he engaged in sexual conduct with a smuggled

alien, over whom he had control. See United States v. Gutierrez–Sanchez, 587


                                          3                                    13-50086
F.3d 904, 908 (9th Cir. 2009) (“The weight to be given the various factors in a

particular case is for the discretion of the district court.”).

       Finally, Gamez Reyes contends that the district court erred by failing to

resolve disputed facts regarding the alleged sexual assaults, in violation of Federal

Rule of Criminal Procedure 32. We review de novo whether a district court

complied with Rule 32. United States v. Stoterau, 524 F.3d 988, 1011 (9th Cir.

2008). The district court overruled Gamez Reyes’s objections and credited the

allegations of sexual assault. The district court made “an explicit factual finding

that resolves the dispute,” and therefore complied with Rule 32. United States v.

Carter, 219 F.3d 863, 867 (9th Cir. 2000). We reject Gamez Reyes’s claim that he

was entitled to an evidentiary hearing on this issue. See United States v. Stein, 127
F.3d 777, 780–81 (9th Cir. 1997) (“Where the district court allows the defendant to

rebut the recommendations and allegations of the presentence report either orally

or through the submission of written affidavits or briefs, Rule 32 does not require

an evidentiary hearing.” (internal quotation marks omitted)).

       AFFIRMED.




                                             4                                 13-50086